Citation Nr: 1505397	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A communication was received in response to that determination which the Board construes as a notice of disagreement.  38 C.F.R. § 20.201.  The issue was adjudicated again in May 2009 and an appeal has since been perfected; again, for the above reasons the rating decision on appeal is deemed to be December 2008.

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran's representative suggested that the issue of entitlement to service connection for hypertension was in the process of being adjudicated, though he acknowledged that the issue is not before the Board.  This issue was denied by the RO in February 2012, then reopened and denied again in July 2013.  The Veteran did not file a notice of disagreement in response to either rating decision.  Consequently, the issue is not being developed at the RO.  The Board construes the Veteran's statements as a claim to reopen the service connection claim for hypertension, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran's testimony expressed that he was not aware of having elevated glucose levels in service, his August 1994 separation examination substantiates his testimony (VBMS, STRs, p. 11).  It reflects elevated glucose and recommends that the Veteran return within one week for re-evaluation of his blood sugar levels.  The Veteran stated that the follow-up examination never took place (Hearing Transcript, p. 4).

The RO has denied the claim because the Veteran was not diagnosed with diabetes mellitus while he was in service.  Instead, the RO noted that the Veteran was not diagnosed with diabetes until February 1999 (see Scott & White treatment reports, VBMS, 10/20/08, p. 3). 

The Board recognizes that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(a)(2014), because the evidence fails to reflect that the disability manifested itself to a compensable degree within one year of being discharged from service.  38 C.F.R. § 3.307(a)(3)(2014).    

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2014).

Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran's diabetes mellitus began during or was caused by service.  The examiner should opine whether it is as likely as not that the Veteran's elevated glucose levels in service were an early manifestation of his current diabetes mellitus.

The Board notes that the Veteran underwent examinations in March 2009 that purported to seek such an opinion, but no opinion was ever received.  The March 2009 VA examiner stated that he did not have access to the claims file, and that he would need the file in order to render such an opinion.  He submitted an addendum in May 2009.  However, in the addendum, he only pointed out that the Veteran did not have a diagnosis of diabetes mellitus in service.  He then rendered a nexus opinion on hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's diabetes mellitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus began during or is causally related to service, to include whether the Veteran's elevated glucose levels (noted on his separation examination) constituted an early manifestation of his current diabetes mellitus.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

 2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







